EXHIBIT 21 RAYMOND JAMES FINANCIAL, INC. LIST OF SUBSIDIARIES The following listing includes all of the registrant's subsidiaries as of September 30, 2007, which are included in the consolidated financial statements: Entity Name State/Country of Incorporation Subsidiary or Joint Venture of 3051862 Nova Scotia Company Canada RJ Canada, Inc. 3051863 Nova Scotia Company Canada 3051862 Nova Scotia Company 656948 British Columbia Ltd. Canada RJ Canada, Inc. 6632840 Canada Ltd. Canada RJF Awad & Assoc., Inc. Florida Awad Asset Management, Inc. Awad Asset Management, Inc. Florida RJF Ballast Point Venture Partners, LLC Florida RJF Ballast Point Venture Partners, LP Florida RJ Ventures, LLC Ballast Point Ventures, LP Delaware Ballast Point Venture Partners, LP Ballast Point Ventures EF, LP Delaware Ballast Point Venture Partners, LP EA Management I, LLC Florida EAGLE Eagle Asset Management, Inc. Florida RJF EB Management I, LLC Florida EAGLE Gateway InstitutionalFund Ltd. Florida RJTCF Gateway Tax Credit Fund II, Ltd. Florida RJTCF Gateway Tax Credit Fund III, Ltd. Florida RJTCF Gateway Tax Credit Fund, Ltd. Florida RJTCF Heritage Asset Management, Inc. (“HAM”) Florida RJF Heritage Fund Distributors LLC Florida RJA Heritage Fund Distributors, Inc. Florida HAM Heritage International Limited Mauritius RJIH Pine Creek Healthcare Capital, Inc. Florida RJF Planning Corporation Of America Florida RJA Raymond James & Associates, Inc. Florida RJF Raymond James (USA) Ltd. Canada RJ LTD Raymond James Argentina Sociedad De Bolsa, S.A. Argentina Raymond James South American Holdings, Inc. (“RJSAH”) Raymond James Bank, FSB U.S.A. RJF Raymond James Capital Inc. Delaware RJF Raymond James Capital Partners, LP Florida RJC Partners, LP Raymond James Credit Corporation Delaware RJF Raymond James Development Tax Credit Fund, LLC Delaware RJTCF Raymond James Euro Support Limited Ireland RJA Raymond James European Holdings, Inc. (“RJEH”) Florida RJIH Raymond James Financial International, Ltd. (U.K.) U.K. RJIH Raymond James Financial Management Ltd. Canada RJ LTD Raymond James Financial Planning Ltd. Canada RJ LTD Raymond James Financial Services, Inc. Florida RJF Raymond James Geneva S.A. Switzerland RJA Raymond James Georgia Tax Credit Fund III, LLC Delaware RJTCF Entity Name State/Country of Incorporation Subsidiary or Joint Venture of Raymond James Global Advisors Ltd. British Virgin Islands RJIH Raymond James Global Securities, Limited British Virgin Islands RJIH Raymond James Holdings (Canada), Inc. (“RJ HOLDINGS”) Canada RJF Raymond James International Holdings, Inc. Delaware RJF Raymond James Investment Services Limited U.K. RJF Raymond James Latin Advisors Limited British Virgin Islands RJSAH Raymond James Latin America S.A. Uruguay RJSAH Raymond James Latin Fund Advisors SA British Virgin Islands RJSAH Raymond James Ltd Canada RJ HOLDINGS Raymond James Multifamily Finance, Inc. Florida RJTCF Raymond James North Carolina Tax Credit Fund, LLC Delaware RJTCF Raymond James Partners, Inc. Florida RJF Raymond James Patrimoine, S.A. France RJIH Raymond James Securities - Turkey (Raymond James Yatýrým Turkey RJEH Menkul Kýymetler A.S.) Raymond James South American Holdings, Inc. Florida RJIH Raymond James Tax Credit Fund 32 - A, LLC Delaware RJTCF Raymond James Tax Credit Fund 32 - B, LLC Delaware RJTCF Raymond James Tax Credit Fund XX, LP Delaware RJTCF Raymond James Tax Credit Fund XXII, LLC Delaware RJTCF Raymond James Tax Credit Fund XXV - A, LLC Delaware RJTCF Raymond James Tax Credit Fund XXV - B, LLC Delaware RJTCF Raymond James Tax Credit Funds, Inc. Florida RJF Raymond James Trust Company Florida RJF Raymond James Trust Company West Washington RJF Raymond James Uruguay S.A. Uruguay Raymond James Latin Advisors Limited Residual Partners Florida RJF RJ Canada LP Alberta 3051862 Nova Scotia Company and 3051863 Nova Scotia Company RJ Canada, Inc. Florida RJF RJ Capital Services, Inc. Delaware RJF RJ Communication, Inc. Florida RJF RJ Delta Capital S.A. Argentina RJSAH RJ Delta Fund Management S.A. Argentina RJSAH RJ Equities, Inc. Florida RJF RJ Government Securities, Inc. Florida RJF RJ Holdings, Ltd. Florida Residual Partners RJ-Contrarian, LLC Delaware RJ Specialist Corporation RJ Mortgage Acceptance Corporation Delaware RJF RJ Partners, Inc. Florida RJF RJ Properties, Inc. Florida RJF RJ Specialist Corporation Florida RJF RJA Structured Finance, Inc. Delaware RJ Capital Services, Inc. RJ Ventures LLC Florida RJF Entity Name State/Country of Incorporation Subsidiary or Joint Venture of RJC Event Photos, LLC Delaware RJF RJC Forensics, LLC Delaware RJF RJC Partners LP Florida RJC Partners, Inc. RJC Partners, Inc. Florida RJF RJEIF I, L.P. Delaware RJEIF, Inc. RJEIF II, L.P. Delaware RJEIF, Inc. RJEIF, Inc. Delaware RJF Sirchie Acquisition Company, LLC Delaware RJC Forensics, LLC Value Partners, Inc. Florida RJTCF
